Exhibit 10.2

 

Amended and Restated Registration Rights Agreement

 

This Amended and Restated Registration Rights Agreement (this “Agreement”) is
made and entered into as of May 13, 2011, by and among TechniScan, Inc., a
Delaware corporation (the “Issuer”), and the holders listed on the signature
pages hereto (the “Holders”).

 

This Agreement was initially entered (the “Original Agreement”) into pursuant to
the Note and Warrant Purchase Agreement dated as of March 30, 2010 among the
Issuer and the Holders (as amended from time to time in accordance with the
terms thereof, the “Purchase Agreement”) and is being amended and restated on
the date hereof pursuant to Section 10 of the Original Agreement.

 

The Issuer and the Holders hereby agree as follows:

 

1.                                       Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement.  As used in this
Agreement, the following terms shall have the following meanings:

 

“2011 Financing” means the equity financing contemplated to be consummated
during 2011 with an investor unaffiliated with the Company or any of its
officers or directors.

 

“2011 Financing Closing” means the date of the initial closing of the 2011
Financing, provided that if the 2011 Financing is not consummated during 2011,
the 2011 Financing Closing shall be deemed to have occurred on the Maturity
Date.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed.

 

“Closing Date” shall have the meaning set forth in the Purchase Agreement.

 

“Commission” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Common Stock” means the common stock, $0.001 par value per share, of the
Issuer.

 

“Effective Date” means the date that the applicable Registration Statement has
been declared effective by the Commission.

 

“Effectiveness Deadline” means with respect to each Registration Statements that
may be required to be filed by the Issuer pursuant to this Agreement, the
earlier of the (A) 105th calendar day following the date on which the Issuer was
required to file such additional Registration Statement (or the 150th calendar
day after such date in the event that such Registration Statement is subject to
full review by the Commission) and (B) 5th Business Day after the date the
Issuer is notified (orally or in writing, whichever is earlier) by the
Commission that such Registration Statement will not be reviewed or will not be
subject to further review.

 

“Filing Deadline” means (i) with respect to the initial Registration Statement
required to be filed pursuant to Section 2(a), six months after the Maturity
Date and (ii) with respect to any additional Registration Statements that may be
required to be filed by the Issuer pursuant to this Agreement, the date on which
the Issuer was required to file such additional Registration Statement pursuant
to the terms of

 

--------------------------------------------------------------------------------


 

this Agreement, provided that if the Repayment Event occurs, from and after the
date thereof, “Filing Deadline” means (i) with respect to the initial
Registration Statement required to be filed pursuant to Section 2(a), the later
of (A) earlier of (I) January 1, 2013 and (II) 30 days after the date the
Company’s common stock is registered under Section 12 of the Exchange Act and
(B) six months after the 2011 Financing Closing, and (ii) with respect to any
additional Registration Statements that may be required to be filed by the
Issuer pursuant to this Agreement, the date on which the Issuer was required to
file such additional Registration Statement pursuant to the terms of this
Agreement.

 

“Investor” means a Holder or any transferee or assignee of any Registrable
Securities, Notes or Warrants, as applicable, to whom a Holder assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9 and any transferee or assignee
thereof to whom a transferee or assignee of any Registrable Securities, Notes or
Warrants, as applicable, assigns its rights under this Agreement and who agrees
to become bound by the provisions of this Agreement in accordance with
Section 9.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereof.

 

“Registered Direct Shares” means the shares of Common Stock (including shares of
Common Stock underlying warrants) to be issued in a registered direct offering
by the Issuer commencing no later than the date of the Filing Deadline with
respect to the initial Registration Statement to be filed hereunder.

 

“Registrable Securities” means (i) the Conversion Shares, (ii) the Warrant
Shares, (iii) all shares of capital stock issued in connection with any
extension of the maturity of the Notes or upon conversion of any obligations
issued in connection with any extension of the maturity of the Notes, (iv) all
shares of capital stock issued or issuable upon exercise of warrants issued in
connection with any extension of the maturity of the Notes and (v) any capital
stock of the Issuer issued or issuable with respect to the Conversion Shares,
the Warrant Shares, the shares of capital stock described in (iii) or
(iv) above, the Notes or the Warrants, including, without limitation, (1) as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise and (2) shares of capital stock of the Issuer into which the
shares of Common Stock are converted or exchanged and shares of capital stock of
a Successor Entity (as defined in the Notes) into which the shares of Common
Stock are converted or exchanged, in each case, without regard to any
limitations on conversion of the Notes or exercise of the Warrants.

 

“Registration Statement” means a registration statement or registration
statements of the Issuer filed under the Securities Act covering Registrable
Securities.

 

“Repayment Event” means the aggregate principal balance and accrued unpaid
interest due and payable by the Issuer to each Investor holding a Note issued by
Issuer pursuant to the Purchase Agreement is either paid to such Investor in
immediately available funds or, at the election of such Investor, converted into
shares of common stock of the Issuer in accordance with the terms of such Note
on or before June 30, 2011.

 

“Required Registration Amount” means 100% of the sum of (i) the maximum number
of Conversion Shares issued or issuable pursuant to the Notes, (ii) the maximum
number of Warrant Shares issued or issuable pursuant to the Warrants,(iii) the
maximum number of shares of capital stock issued in connection with any
extension of the maturity of the Notes, (iv) the maximum number of shares of
capital stock issued or issuable upon exercise of warrants issued in connection
with any extension of the maturity of the Notes and (v) the maximum number of
Registrable Securities included in clause (v) of the definition thereof, in each
case, as of the Trading Day (as defined in the Warrants) immediately preceding
the applicable date of determination (without taking into account any
limitations on the conversion of the

 

2

--------------------------------------------------------------------------------


 

Notes or the exercise of the Warrants set forth therein).  For the avoidance of
doubt, for purposes of Section 2(d), each and every day shall be an “applicable
date of determination” within the meaning of the preceding sentence. For
purposes of the initial Registration Statement filed pursuant hereto, the
Required Registration Amount shall be determined assuming the accrual of
interest on the Notes at least through the Maturity Date (as defined in the
Notes).

 

“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended from time to time, or any other similar or
successor rule or regulation of the Commission providing for offering securities
on a continuous or delayed basis.

 

2.                                       Registration.

 

(a)           Mandatory Registration.  (i) The Issuer shall prepare and, in no
event later than the Filing Deadline, file with the Commission an initial
Registration Statement on Form S-1 covering the resale of the Required
Registration Amount as of the date such Registration Statement is initially
filed with the Commission. Such initial Registration Statement, and each other
Registration Statement required to filed pursuant to the terms of this
Agreement, shall contain (except if otherwise directed by the Lead Investor) the
“Selling Stockholders” and “Plan of Distribution” sections in substantially the
form attached hereto as Exhibit B. The Issuer shall use its best efforts to have
such initial Registration Statement, and each other Registration Statement
required to filed pursuant to the terms of this Agreement, declared effective by
the Commission in no event later than the applicable Effectiveness Deadline for
such Registration Statement.

 

(ii) The parties acknowledge that the Registration Statement on Form S-1 filed
by the Issuer on or about May 28, 2010 shall be withdrawn by the Issuer and
shall not constitute the initial Registration Statement required to be filed
pursuant to this Section 2(a).

 

(b)           Legal Counsel. Subject to Section 5 hereof, the Lead Investor
shall have the right to select one (1) legal counsel to review and oversee,
solely on its behalf, any registration pursuant to this Section 2 (“Legal
Counsel”).

 

(c)           Eligibility to Use Form S-3. In the event that Form S-3 becomes
available for the registration of the resale of Registrable Securities
hereunder, the Issuer undertakes to register the resale of the Registrable
Securities on Form S-3 as soon as practicable after such form becomes available,
provided that the Issuer shall maintain the effectiveness of all Registration
Statements then in effect until such time as a Registration Statement on
Form S-3 covering the resale of all the Registrable Securities has been declared
effective by the Commission.

 

(d)           Sufficient Number of Shares Registered. In the event the number of
shares available under any Registration Statement on any day is insufficient
(including as a result of any antidilution or other adjustment to the conversion
price of the Notes or the exercise price of the Warrants) to cover the Required
Registration Amount or an Investor’s allocated portion of the Required
Registration Amount pursuant to Section 2(h), the Issuer shall amend such
Registration Statement (if permissible), or file with the Commission a new
Registration Statement, or both, so as to cover at least the Required
Registration Amount as of the Trading Day immediately preceding the date of the
filing of such amendment or new Registration Statement, in each case, as soon as
practicable, but in any event not later than fifteen (15) days after the
necessity therefor arises. The Issuer shall use its best efforts to cause such
amendment to such Registration Statement and/or such new Registration Statement
(as the case may be) to become effective as soon as practicable following the
filing thereof with the Commission, but in no event later than the applicable
Effectiveness Deadline for such Registration Statement.

 

(e)           Effect of Failure to File and Obtain and Maintain Effectiveness of
any Registration

 

3

--------------------------------------------------------------------------------


 

Statement. If (i) a Registration Statement covering the resale of all of the
Registrable Securities required to be covered thereby (disregarding any
reduction pursuant to Section 2(f)) and required to be filed by the Issuer
pursuant to this Agreement is (A) not filed with the Commission on or before the
Filing Deadline for such Registration Statement (a “Filing Failure”) (it being
understood that if the Issuer files a Registration Statement without affording
the Lead Investor the opportunity to review and comment on the same as required
by Section 3(c) hereof, the Issuer shall be deemed to not have satisfied this
clause (i)(A) and such event shall be deemed to be a Filing Failure) or (B) not
declared effective by the Commission on or before the Effectiveness Deadline for
such Registration Statement (an “Effectiveness Failure”) (it being understood
that if on the Business Day immediately following the Effective Date for such
Registration Statement the Issuer shall not have filed a “final” prospectus for
such Registration Statement with the Commission under Rule 424(b) in accordance
with Section 3(b) (whether or not such a prospectus is technically required by
such rule), the Issuer shall be deemed to not have satisfied this clause
(i)(B) and such event shall be deemed to be an Effectiveness Failure),
(ii) other than during an Allowable Grace Period (as defined below), on any day
after the Effective Date of a Registration Statement sales of all of the
Registrable Securities required to be included on such Registration Statement
(disregarding any reduction pursuant to Section 2(f)) cannot be made pursuant to
such Registration Statement (including, without limitation, because of a failure
to keep such Registration Statement effective, a failure to disclose such
information as is necessary for sales to be made pursuant to such Registration
Statement, a suspension or delisting of the Common Stock on the principal
securities market on which it is then traded (or a failure to file any listing
application required for the Conversion Shares or Warrrant Shares to be traded
on such market), or a failure to register a sufficient number of shares of
Common Stock or by reason of a stop order) or the prospectus contained therein
is not available for use for any reason (a “Maintenance Failure”), or (iii) if a
Registration Statement is not effective for any reason or the prospectus
contained therein is not available for use for any reason, the Issuer fails to
file with the Commission any required reports under Section 13 or 15(d) of the
Exchange Act such that it is not in compliance with Rule 144(c)(1) (or
Rule 144(i)(2), if applicable) (a “Current Public Information Failure”) as a
result of which any of the Investors are unable to sell Registrable Securities
without restriction under Rule 144 (including, without limitation, volume
restrictions), then, as partial relief for the damages to any holder by reason
of any such delay in, or reduction of, its ability to sell the underlying shares
of Common Stock (which remedy shall not be exclusive of any other remedies
available at law or in equity), the Issuer shall pay to each holder of
Registrable Securities relating to such Registration Statement an amount in cash
equal to two percent (2%) of such Investor’s original principal amount stated in
such Investor’s Note on the Closing Date (regardless of whether such Note is
then outstanding) (1) on the date of such Filing Failure, Effectiveness Failure,
Maintenance Failure or Current Public Information Failure, as applicable, and
(2) on every thirty (30) day anniversary of (I) a Filing Failure until such
Filing Failure is cured; (II) an Effectiveness Failure until such Effectiveness
Failure is cured; (III) a Maintenance Failure until such Maintenance Failure is
cured; and (IV) a Current Public Information Failure until the earlier of
(i) the date such Current Public Information Failure is cured and (ii) such time
that such public information is no longer required pursuant to Rule 144 (in each
case, pro rated for periods totaling less than thirty (30) days). The payments
to which a holder of Registrable Securities shall be entitled pursuant to this
Section 2(e) are referred to herein as “Registration Delay Payments.” Following
the initial Registration Delay Payment for any particular event or failure
(which shall be paid on the date of such event or failure, as set forth above),
without limiting the foregoing, if an event or failure giving rise to the
Registration Delay Payments is cured prior to any thirty (30) day anniversary of
such event or failure, then such Registration Delay Payment shall be made on the
third (3rd) Business Day after such cure. In the event the Issuer fails to make
Registration Delay Payments in a timely manner in accordance with the foregoing,
such Registration Delay Payments shall bear interest at the rate of one and
one-half percent (1.5%) per month (prorated for partial months) until paid in
full. Notwithstanding the foregoing, no Registration Delay Payments shall be
owed to an Investor (other than with respect to a Maintenance Failure resulting
from the suspension or delisting of the Common Stock on the principal securities
market on which it is then traded (or a failure to file any listing application
required for the Conversion Shares or Warrrant Shares to

 

4

--------------------------------------------------------------------------------


 

be traded on such market)) with respect to any period during which all of such
Investor’s Registrable Securities may be sold by such Investor without
restriction under Rule 144 (including, without limitation, volume restrictions)
and without the need for current public information required by Rule 144(c) (or
Rule 144(i)(2), if applicable).

 

(f)            Offering. Notwithstanding anything to the contrary contained in
this Agreement, but subject to the payment of the Registration Delay Payments
pursuant to Section 2(e), in the event the staff of the Commission (the “Staff”)
or the Commission seeks to characterize any offering pursuant to a Registration
Statement filed pursuant to this Agreement as constituting an offering of
securities by, or on behalf of, the Issuer, as evidenced in a comment letter
from the Commission with respect to the Registration Statement, such that the
Staff or the Commission do not permit such Registration Statement to become
effective and used for resales in a manner that does not constitute such an
offering and that permits the continuous resale at the market by the Investors
participating therein (or as otherwise may be acceptable to each Investor)
without being named therein as an “underwriter,” then the Issuer shall reduce
the number of shares to be included in such Registration Statement by all
Investors until such time as the Staff and the Commission shall so permit such
Registration Statement to become effective as aforesaid. In making such
reduction, the Issuer shall reduce the number of shares to be included by all
Investors on a pro rata basis (based upon the number of Registrable Securities
otherwise required to be included for each Investor) unless the inclusion of
shares by a particular Investor or a particular set of Investors are resulting
in the Staff or the Commission’s “by or on behalf of the Issuer” offering
position, in which event the shares held by such Investor or set of Investors
shall be the only shares subject to reduction (and if by a set of Investors on a
pro rata basis by such Investors or on such other basis as would result in the
exclusion of the least number of shares by all such Investors).  In addition, in
the event that the Staff or the Commission requires any Investor seeking to sell
securities under a Registration Statement filed pursuant to this Agreement to be
specifically identified as an “underwriter” in order to permit such Registration
Statement to become effective, and such Investor does not consent to being so
named as an underwriter in such Registration Statement, then, in each such case,
the Issuer shall reduce the total number of Registrable Securities to be
registered on behalf of such Investor, until such time as the Staff or the
Commission does not require such identification or until such Investor accepts
such identification and the manner thereof. Any reduction pursuant to this
paragraph will first reduce all Registrable Securities other than the Conversion
Shares and the Warrant Shares.

 

(g)           Piggyback Registrations. Without limiting any obligation of the
Issuer hereunder or under the Purchase Agreement, if there is not an effective
Registration Statement covering all of the Registrable Securities or the
prospectus contained therein is not available for use and the Issuer shall
determine to prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities (other than on Form S-4 or
Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Issuer’s stock option or other employee benefit plans), then
the Issuer shall deliver to each Investor a written notice of such determination
and, if within fifteen (15) days after the date of the delivery of such notice,
any such Investor shall so request in writing, the Issuer shall include in such
registration statement all or any part of such Registrable Securities such
Investor requests to be registered; provided, however, (i) the Issuer shall not
be required to register any Registrable Securities pursuant to this
Section 2(g) that are eligible for resale pursuant to Rule 144 without
restriction (including, without limitation, volume restrictions) and without the
need for current public information required by Rule 144(c)(1) (or
Rule 144(i)(2), if applicable) or that are the subject of a then-effective
Registration Statement and (ii) the Issuer shall not be required to register any
Registrable Securities pursuant to this Section 2(g) on the first registration
statement filed and declared effective for the benefit of parties acquiring
registration rights in connection with the 2011 Financing.

 

5

--------------------------------------------------------------------------------


 

(h)           Allocation of Registrable Securities. The initial number of
Registrable Securities included in any Registration Statement and any increase
in the number of Registrable Securities included therein shall be allocated pro
rata among the Investors based on the number of Registrable Securities held by
each Investor at the time such Registration Statement covering such initial
number of Registrable Securities or increase thereof is declared effective by
the Commission. In the event that an Investor sells or otherwise transfers any
of such Investor’s Registrable Securities, each transferee or assignee (as the
case may be) that becomes an Investor shall be allocated a pro rata portion of
the then-remaining number of Registrable Securities included in such
Registration Statement for such transferor or assignee (as the case may be). Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Investors,
pro rata based on the number of Registrable Securities then held by such
Investors which are covered by such Registration Statement.

 

(i)            No Inclusion of Other Securities. In no event shall the Issuer
include any securities other than Registrable Securities and the Registered
Direct Shares on any Registration Statement without the prior written consent of
the Lead Investor. Until the resale by the Investors of all Registrable
Securities is covered by one or more effective Registration Statements (and each
prospectus contained therein is available for use on such date), the Issuer
shall not enter into any agreement providing any registration rights to any of
its security holders.

 

3.                                       Related Obligations.

 

The Issuer shall use its best efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof, and, pursuant thereto, the Issuer shall have the following obligations:

 

(a)           The Issuer shall promptly prepare and file with the Commission a
Registration Statement with respect to all the Registrable Securities (but in no
event later than the applicable Filing Deadline) and use its best efforts to
cause such Registration Statement to become effective as soon as practicable
after such filing (but in no event later than the Effectiveness Deadline).
Subject to Allowable Grace Periods, the Issuer shall keep each Registration
Statement effective (and the prospectus contained therein available for use)
pursuant to Rule 415 for resales by the Investors on a delayed or continuous
basis at then-prevailing market prices (and not fixed prices) at all times until
the earlier of (i) the date as of which all of the Investors may sell all of the
Registrable Securities required to be covered by such Registration Statement
(disregarding any reduction pursuant to Section 2(f)) without restriction
pursuant to Rule 144 (including, without limitation, volume restrictions) and
without the need for current public information required by Rule 144(c) (or
Rule 144(i)(2), if applicable) or (ii) the date on which the Investors shall
have sold all of the Registrable Securities covered by such Registration
Statement (the “Registration Period”). Notwithstanding anything to the contrary
contained in this Agreement, the Issuer shall ensure that, when filed and at all
times while effective, each Registration Statement (including, without
limitation, all amendments and supplements thereto) and the prospectus
(including, without limitation, all amendments and supplements thereto) used in
connection with such Registration Statement (1) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading and (2) will disclose (whether directly or through incorporation by
reference to other Commission filings to the extent permitted) all material
information regarding the Issuer and its securities. The Issuer shall submit to
the Commission, within two (2) Business Days after the later of the date that
(i) the Issuer learns that no review of a particular Registration Statement will
be made by the Staff or that the Staff has no further comments on a particular
Registration Statement (as the case may be) and (ii) the consent of Legal
Counsel is obtained pursuant to Section 3(c) (which consent shall be immediately
sought), a request for acceleration of effectiveness of such Registration
Statement to

 

6

--------------------------------------------------------------------------------


 

a time and date not later than forty-eight (48) hours after the submission of
such request.

 

(b)           Subject to Section 3(r) of this Agreement, the Issuer shall
prepare and file with the Commission such amendments (including, without
limitation, post-effective amendments) and supplements to each Registration
Statement and the prospectus used in connection with each such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep each such Registration
Statement effective at all times during the Registration Period for such
Registration Statement, and, during such period, comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
of the Issuer required to be covered by such Registration Statement until such
time as all of such Registrable Securities shall have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in such Registration Statement; provided, however, by
9:30 a.m. (New York time) on the Business Day immediately following each
Effective Date, the Issuer shall file with the Commission in accordance with
Rule 424(b) under the Securities Act the final prospectus to be used in
connection with sales pursuant to the applicable Registration Statement (whether
or not such a prospectus is technically required by such rule).

 

(c)           The Issuer shall (A) permit Legal Counsel and legal counsel for
each other Investor to review and comment upon (i) each Registration Statement
at least three (3) Business Days prior to its filing with the Commission and
(ii) all amendments and supplements to each Registration Statement (including,
without limitation, the prospectus contained therein) within a reasonable number
of days prior to their filing with the Commission, and (B) not file any
Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel or any legal counsel for any other Investor reasonably objects.
The Issuer shall not submit a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto or to any
prospectus contained therein without the prior consent of Legal Counsel, which
consent shall not be unreasonably withheld. The Issuer shall promptly furnish to
Legal Counsel and legal counsel for each other Investor, without charge,
(i) copies of any correspondence from the Commission or the Staff to the Issuer
or its representatives relating to each Registration Statement, provided that
such correspondence shall not contain any material, non-public information
regarding the Issuer or any of its Subsidiaries (as defined in the Purchase
Agreement), (ii) after the same is prepared and filed with the Commission, one
(1) copy of each Registration Statement and any amendment(s) and
supplement(s) thereto, including, without limitation, financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor, and all exhibits and (iii) upon the effectiveness of each Registration
Statement, one (1) copy of the prospectus included in such Registration
Statement and all amendments and supplements thereto. The Issuer shall
reasonably cooperate with Legal Counsel and legal counsel for each other
Investor in performing the Issuer’s obligations pursuant to this Section 3.

 

(d)           The Issuer shall promptly furnish to each Investor whose
Registrable Securities are included in any Registration Statement, without
charge, (i) after the same is prepared and filed with the Commission, at least
one (1) copy of each Registration Statement and any amendment(s) and
supplement(s) thereto, including, without limitation, financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of each Registration Statement, ten (10) copies of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably request
from time to time) and (iii) such other documents, including, without
limitation, copies of any preliminary or final prospectus, as such Investor may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities owned by such Investor.

 

(e)           The Issuer shall use its best efforts to (i) register and qualify,
unless an exemption from

 

7

--------------------------------------------------------------------------------


 

registration and qualification applies, the resale by Investors of the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of all applicable jurisdictions in the United
States, (ii) prepare and file in those jurisdictions, such amendments
(including, without limitation, post-effective amendments) and supplements to
such registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions. The Issuer shall promptly notify Legal Counsel,
legal counsel for each other Investor and each Investor who holds Registrable
Securities of the receipt by the Issuer of any notification with respect to the
suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or
threatening of any proceeding for such purpose.

 

(f)            The Issuer shall notify Legal Counsel, legal counsel for each
other Investor and each Investor in writing of the happening of any event, as
promptly as practicable after becoming aware of such event, as a result of which
the prospectus included in a Registration Statement, as then in effect, includes
an untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading
(provided that in no event shall such notice contain any material, non-public
information regarding the Issuer or any of its Subsidiaries), and, subject to
Section 3(r), promptly prepare a supplement or amendment to such Registration
Statement and such prospectus contained therein to correct such untrue statement
or omission and deliver ten (10) copies of such supplement or amendment to Legal
Counsel and each Investor (or such other number of copies as Legal Counsel or
such Investor may reasonably request). The Issuer shall also promptly notify
Legal Counsel, legal counsel for each other Investor and each Investor in
writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, when a Registration Statement or any post-effective
amendment has become effective (notification of such effectiveness shall be
delivered to Legal Counsel, legal counsel for each other Investor and each
Investor by facsimile or e-mail on the same day of such effectiveness and by
overnight mail), and when the Issuer receives written notice from the Commission
that a Registration Statement or any post-effective amendment will be reviewed
by the Commission, (ii) of any request by the Commission for amendments or
supplements to a Registration Statement or related prospectus or related
information, (iii) of the Issuer’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate; and
(iv) of the receipt of any request by the Commission or any other federal or
state governmental authority for any additional information relating to the
Registration Statement or any amendment or supplement thereto or any related
prospectus. The Issuer shall respond as promptly as practicable to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto.

 

(g)           The Issuer shall (i) use its best efforts to prevent the issuance
of any stop order or other suspension of effectiveness of each Registration
Statement or the use of any prospectus contained therein, or the suspension of
the qualification, or the loss of an exemption from qualification, of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and (ii) notify Legal Counsel, legal counsel for
each other Investor and each Investor who holds Registrable Securities of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.

 

(h)           If any Investor may be required under applicable securities law to
be described in any Registration Statement as an underwriter and such Investor
consents to so being named an underwriter, at the request of any Investor, the
Issuer shall furnish to such Investor, on the date of the effectiveness of such
Registration Statement and thereafter from time to time on such dates as an
Investor may reasonably

 

8

--------------------------------------------------------------------------------


 

request (i) a letter, dated such date, from the Issuer’s independent certified
public accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Investors, and (ii) an opinion, dated as of such date, of
counsel representing the Issuer for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Investors.

 

(i)            If any Investor may be required under applicable securities law
to be described in any Registration Statement as an underwriter and such
Investor consents to so being named an underwriter, upon the written request of
such Investor, the Issuer shall make available for inspection by (i) such
Investor, (ii) legal counsel for such Investor and (iii) one (1) firm of
accountants or other agents retained by such Investor (collectively, the
“Inspectors”), all pertinent financial and other records, and pertinent
corporate documents and properties of the Issuer (collectively, the “Records”),
as shall be reasonably deemed necessary by each Inspector, and cause the
Issuer’s officers, directors and employees to supply all information which any
Inspector may reasonably request; provided, however, each Inspector shall agree
in writing to hold in strict confidence and not to make any disclosure (except
to such Investor) or use of any Record or other information which the Issuer’s
board of directors determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (1) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the Securities Act,
(2) the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(3) the information in such Records has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
Transaction Document (as defined in the Purchase Agreement). Such Investor
agrees that it shall, upon learning that disclosure of such Records is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Issuer and allow the Issuer, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Issuer and such Investor, if any) shall be
deemed to limit any Investor’s ability to sell Registrable Securities in a
manner which is otherwise consistent with applicable laws and regulations.

 

(j)            The Issuer shall hold in confidence and not make any disclosure
of information concerning an Investor provided to the Issuer unless
(i) disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement or is
otherwise required to be disclosed in such Registration Statement pursuant to
the Securities Act, (iii) the release of such information is ordered pursuant to
a subpoena or other final, non-appealable order from a court or governmental
body of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other Transaction Document. The Issuer agrees that it shall, upon
learning that disclosure of such information concerning an Investor is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to such Investor and allow such Investor, at
such Investor’s expense, to undertake appropriate action to prevent disclosure
of, or to obtain a protective order for, such information.

 

(k)           Without limiting any obligation of the Issuer under the Purchase
Agreement, the Issuer shall use its best efforts either to (i) cause all of the
Registrable Securities covered by each Registration Statement to be listed on
each securities exchange on which securities of the same class or series issued
by the Issuer are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, (ii) if clause
(i) cannot be satisfied, secure designation and quotation of all of the
Registrable Securities covered by each Registration Statement on the OTC
Bulletin Board, or (iii) if, despite the Issuer’s best efforts to satisfy the
preceding clauses (i) or (ii) the Issuer is unsuccessful in satisfying the
preceding clauses (i) or (ii), without limiting the generality of the foregoing,
to use its best efforts to arrange for at least two market makers to register
with the Financial Industry Regulatory

 

9

--------------------------------------------------------------------------------


 

Authority (“FINRA”) as such with respect to such Registrable Securities. In
addition, the Issuer shall cooperate with each Investor and any broker or dealer
through which any such Investor proposes to sell its Registrable Securities in
effecting a filing with FINRA pursuant to FINRA Rule 5110 as requested by such
Investor. The Issuer shall pay all fees and expenses in connection with
satisfying its obligations under this Section 3(k).

 

(l)            The Issuer shall cooperate with the Investors who hold
Registrable Securities being offered and, to the extent applicable, facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Registrable Securities to be offered pursuant to a
Registration Statement and enable such certificates to be in such denominations
or amounts (as the case may be) as the Investors may reasonably request from
time to time and registered in such names as the Investors may request.

 

(m)          If requested by an Investor, the Issuer shall as soon as
practicable after receipt of notice from such Investor and subject to
Section 3(r) hereof, (i) incorporate in a prospectus supplement or
post-effective amendment such information as an Investor reasonably requests to
be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement or prospectus
contained therein if reasonably requested by an Investor holding any Registrable
Securities.

 

(n)           The Issuer shall use its best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.

 

(o)           The Issuer shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Issuer’s fiscal quarter next following the applicable Effective Date of each
Registration Statement.

 

(p)           The Issuer shall otherwise use its best efforts to comply with all
applicable rules and regulations of the Commission in connection with any
registration hereunder.

 

(q)           Within one (1) Business Day after a Registration Statement which
covers Registrable Securities is declared effective by the Commission, the
Issuer shall deliver, and shall cause legal counsel for the Issuer to deliver,
to the transfer agent for such Registrable Securities (with copies to the
Investors whose Registrable Securities are included in such Registration
Statement) confirmation that such Registration Statement has been declared
effective by the Commission in the form attached hereto as Exhibit A.

 

(r)            Notwithstanding anything to the contrary herein (but subject to
the last sentence of this Section 3(r)), at any time after the Effective Date of
a particular Registration Statement, the Issuer may delay the disclosure of
material, non-public information concerning the Issuer or any of its
Subsidiaries the disclosure of which at the time is not, in the good faith
opinion of the board of directors of the Issuer, in the best interest of the
Issuer and, in the opinion of counsel to the Issuer, otherwise required (a
“Grace Period”), provided that the Issuer shall promptly notify the Investors in
writing of the (i) existence of material, non-public information giving rise to
a Grace Period (provided that in each such notice the

 

10

--------------------------------------------------------------------------------


 

Issuer shall not disclose the content of such material, non-public information
to any of the Investors) and the date on which such Grace Period will begin and
(ii) date on which such Grace Period ends, provided further that (I) no Grace
Period shall exceed ten (10) consecutive days and during any three hundred sixty
five (365) day period all such Grace Periods shall not exceed an aggregate of
thirty (30) days, (II) the first day of any Grace Period must be at least five
(5) Trading Days after the last day of any prior Grace Period and (III) no Grace
Period may exist during the sixty (60) Trading Day period immediately following
the Effective Date of such Registration Statement (provided that such sixty (60)
Trading Day period shall be extended by the number of Trading Days during such
period and any extension thereof contemplated by this proviso during which such
Registration Statement is not effective or the prospectus contained therein is
not available for use) (each, an “Allowable Grace Period”). For purposes of
determining the length of a Grace Period above, such Grace Period shall begin on
and include the date the Investors receive the notice referred to in clause
(i) above and shall end on and include the later of the date the Investors
receive the notice referred to in clause (ii) above and the date referred to in
such notice. Upon expiration of each Grace Period, the Issuer shall again be
bound by the first sentence of Section 3(f) with respect to the information
giving rise thereto unless such material, non-public information is no longer
applicable. Notwithstanding anything to the contrary contained in this
Section 3(r), the Issuer shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of an Investor in accordance with the
terms of the Purchase Agreement in connection with any sale of Registrable
Securities with respect to which such Investor has entered into a contract for
sale, and delivered a copy of the prospectus included as part of the particular
Registration Statement to the extent applicable, prior to such Investor’s
receipt of the notice of a Grace Period and for which the Investor has not yet
settled.

 

(s)           The Issuer shall take all other reasonable actions necessary to
expedite and facilitate disposition by each Investors of its Registrable
Securities pursuant to each Registration Statement.

 

4.                                       Obligations of the Investors.

 

(a)           At least five (5) Business Days prior to the first anticipated
filing date of each Registration Statement, the Issuer shall notify each
Investor in writing of the information the Issuer requires from each such
Investor with respect to such Registration Statement and such anticipated filing
date. It shall be a condition precedent to the obligations of the Issuer to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Investor that such Investor shall furnish
to the Issuer such information regarding itself, the Registrable Securities held
by it and the intended method of disposition of the Registrable Securities held
by it, as shall be reasonably required to effect and maintain the effectiveness
of the registration of such Registrable Securities and shall execute such
documents in connection with such registration as the Issuer may reasonably
request.

 

(b)           Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Issuer as reasonably requested by the
Issuer in connection with the preparation and filing of each Registration
Statement hereunder, unless such Investor has notified the Issuer in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.

 

(c)           Each Investor agrees that, upon receipt of any notice from the
Issuer of the happening of any event of the kind described in Section 3(f), such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to any Registration Statement(s) covering such Registrable Securities
until such Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(f) or receipt of notice that no supplement
or amendment is required. Notwithstanding anything to the contrary in this
Section 4(c), the Issuer shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of an Investor in accordance with the
terms of the Purchase Agreement in connection with any sale of Registrable
Securities with respect to which such Investor has entered into a

 

11

--------------------------------------------------------------------------------


 

contract for sale prior to the Investor’s receipt of a notice from the Issuer of
the happening of any event of the kind described in Section 3(f) and for which
such Investor has not yet settled.

 

(d)           Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

 

5.                                       Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, FINRA filing fees (if any)
and fees and disbursements of counsel for the Issuer shall be paid by the
Issuer. The Issuer shall also reimburse the Lead Investor for the fees and
disbursements of Legal Counsel in connection with registration, filing or
qualification pursuant to Sections 2 and 3 of this Agreement which amount shall
be limited to $15,000 with respect to each Registration Statement.

 

6.                                       Indemnification.

 

(a)           In the event any Registrable Securities are included in any
Registration Statement under this Agreement, to the fullest extent permitted by
law, the Issuer will, and hereby does, indemnify, hold harmless and defend each
Investor and each of its directors, officers, shareholders, members, partners,
employees, agents, advisors, representatives (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding the
lack of such title or any other title) and each Person, if any, who controls
such Investor within the meaning of the Securities Act or the Exchange Act and
each of the directors, officers, shareholders, members, partners, employees,
agents, advisors, representatives (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding the lack of such
title or any other title) of such controlling Persons (each, an “Indemnified
Person”), against any losses, obligations, claims, damages, liabilities,
contingencies, judgments, fines, penalties, charges, costs (including, without
limitation, court costs, reasonable attorneys’ fees and costs of defense and
investigation), amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the Commission, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Issuer files any amendment thereof or supplement thereto with the
Commission) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading or
(iii) any violation or alleged violation by the Issuer of the Securities Act,
the Exchange Act, any other law, including, without limitation, any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities pursuant to a Registration Statement (the
matters in the foregoing clauses (i) through (iii) being, collectively,
“Violations”). Subject to Section 6(c), the Issuer shall reimburse the
Indemnified Persons, promptly as

 

12

--------------------------------------------------------------------------------


 

such expenses are incurred and are due and payable, for any legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a Claim by an Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Issuer by such Indemnified Person for such
Indemnified Person expressly for use in connection with the preparation of such
Registration Statement or any such amendment thereof or supplement thereto and
(ii) shall not be available to a particular Investor to the extent such Claim is
based on a failure of such Investor to deliver or to cause to be delivered the
prospectus made available by the Issuer (to the extent applicable), including,
without limitation, a corrected prospectus, if such prospectus or corrected
prospectus was timely made available by the Issuer pursuant to Section 3(d) and
then only if, and to the extent that, following the receipt of the corrected
prospectus no grounds for such Claim would have existed; and (iii) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Issuer, which consent shall not be
unreasonably withheld or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of any of the Registrable Securities by
any of the Investors pursuant to Section 9.

 

(b)           In connection with any Registration Statement in which an Investor
is participating, such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Issuer, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Issuer within the meaning of the Securities Act or the Exchange Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case, to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Issuer by such Investor expressly for use in
connection with such Registration Statement; and, subject to Section 6(c) and
the below provisos in this Section 6(b), such Investor will reimburse an
Indemnified Party any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any such Claim;
provided, however, the indemnity agreement contained in this Section 6(b) and
the agreement with respect to contribution contained in Section 7 shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed, provided further that such Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to such Investor as a result of the
applicable sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of any of the Registrable Securities by any of the
Investors pursuant to Section 9.

 

(c)           Promptly after receipt by an Indemnified Person or Indemnified
Party (as the case may be) under this Section 6 of notice of the commencement of
any action or proceeding (including, without limitation, any governmental action
or proceeding) involving a Claim, such Indemnified Person or Indemnified Party
(as the case may be) shall, if a Claim in respect thereof is to be made against
any indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person or the Indemnified Party (as the
case may be); provided, however, an Indemnified Person or Indemnified Party (as
the case may be) shall have the right to retain its own counsel with the fees
and expenses of such counsel to be paid by the indemnifying party if: (i) the
indemnifying party has

 

13

--------------------------------------------------------------------------------


 

agreed in writing to pay such fees and expenses; (ii) the indemnifying party
shall have failed promptly to assume the defense of such Claim and to employ
counsel reasonably satisfactory to such Indemnified Person or Indemnified Party
(as the case may be) in any such Claim; or (iii) the named parties to any such
Claim (including, without limitation, any impleaded parties) include both such
Indemnified Person or Indemnified Party (as the case may be) and the
indemnifying party, and such Indemnified Person or such Indemnified Party (as
the case may be) shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Person
or such Indemnified Party and the indemnifying party (in which case, if such
Indemnified Person or such Indemnified Party (as the case may be) notifies the
indemnifying party in writing that it elects to employ separate counsel at the
expense of the indemnifying party, then the indemnifying party shall not have
the right to assume the defense thereof and such counsel shall be at the expense
of the Indemnifying Party, provided further that in the case of clause
(iii) above the indemnifying party shall not be responsible for the reasonable
fees and expenses of more than one (1) separate legal counsel for such
Indemnified Person or Indemnified Party (as the case may be) in additional to
one local counsel in each applicable jurisdiction. The Indemnified Party or
Indemnified Person (as the case may be) shall reasonably cooperate with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person (as the case may be) which relates to such action or Claim.
The indemnifying party shall keep the Indemnified Party or Indemnified Person
(as the case may be) reasonably apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent; provided, however, the indemnifying
party shall not unreasonably withhold, delay or condition its consent.  No
indemnifying party shall, without the prior written consent of the Indemnified
Party or Indemnified Person (as the case may be), consent to entry of any
judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person (as the case may be) of a release from
all liability in respect to such Claim or litigation, and such settlement shall
not include any admission as to fault on the part of the Indemnified Party.
Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Indemnified Party or Indemnified Person
(as the case may be) with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party (as the case may be)
under this Section 6, except to the extent that the indemnifying party is
materially and adversely prejudiced in its ability to defend such action.

 

(d)           No Person involved in the sale of Registrable Securities who is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) in connection with such sale shall be entitled to
indemnification from any Person involved in such sale of Registrable Securities
who is not guilty of fraudulent misrepresentation.

 

(e)           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

 

(f)            The indemnity and contribution agreements contained herein shall
be in addition to (i) any cause of action or similar right of the Indemnified
Party or Indemnified Person against the indemnifying party or others, and
(ii) any liabilities the indemnifying party may be subject to pursuant to the
law.

 

14

--------------------------------------------------------------------------------


 

7.                                       Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however: (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section 6
of this Agreement, (ii) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) in connection with such sale shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and
(iii) contribution by any seller of Registrable Securities shall be limited in
amount to the amount of net proceeds received by such seller from the applicable
sale of such Registrable Securities pursuant to such Registration Statement.
Notwithstanding the provisions of this Section 7, no Investor shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Investor from the applicable sale of the
Registrable Securities subject to the Claim exceeds the amount of any damages
that such Investor has otherwise been required to pay, or would otherwise be
required to pay under Section 6(b), by reason of such untrue or alleged untrue
statement or omission or alleged omission.

 

8.                                       Reports Under the Exchange Act.

 

With a view to making available to the Investors the benefits of Rule 144, the
Issuer agrees from and after July 1, 2011 to:

 

(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)           file with the Commission in a timely manner all reports and other
documents required of the Issuer under the Securities Act and the Exchange Act
so long as the Issuer remains subject to such requirements (it being understood
and agreed that nothing herein shall limit any obligations of the Issuer under
the Purchase Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and

 

(c)           furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Issuer, if
true, that it has complied with the reporting, submission and posting
requirements of Rule 144 and the Exchange Act, (ii) a copy of the most recent
annual or quarterly report of the Issuer and such other reports and documents so
filed by the Issuer with the Commission if such reports are not publicly
available via EDGAR, and (iii) such other information as may be reasonably
requested to permit the Investors to sell such securities pursuant to Rule 144
without registration.

 

9.                                       Assignment of Registration Rights.

 

All or any portion of the rights under this Agreement shall be automatically
assignable by each Investor to any transferee, assignee or participant (as the
case may be) of all or any portion of such Investor’s Registrable Securities,
Notes or Warrants if: (i) such Investor agrees in writing with such transferee,
assignee or participant (as the case may be) to assign all or any portion of
such rights, and a copy of such agreement is furnished to the Issuer within a
reasonable time after such transferee, assignee or participant (as the case may
be); (ii) the Issuer is, within a reasonable time after such transfer,
assignment or participation (as the case may be), furnished with written notice
of (a) the name and address of such transferee, assignee or participant (as the
case may be), and (b) the securities with respect to which such registration
rights are being assigned; and (iii) such transferee, assignee or participant
(as the case may be) agrees in writing with the Issuer to be bound by all of the
provisions contained herein.

 

15

--------------------------------------------------------------------------------


 

10.                                 Amendment of Registration Rights.

 

Provisions of this Agreement may be amended only with the written consent of the
Issuer and the Lead Investor. No waiver shall be effective unless it is in
writing and signed by an authorized representative of the waiving party.

 

11.                                 Miscellaneous.

 

(a)           Solely for purposes of this Agreement, a Person is deemed to be a
holder of Registrable Securities whenever such Person owns, or is deemed to own,
of record such Registrable Securities. If the Issuer receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Issuer shall act upon the basis of
instructions, notice or election received from such record owner of such
Registrable Securities.

 

(b)           All notices and other communications required or permitted
hereunder will be provided and become effective as set forth in Section 7.4 of
the Purchase Agreement.

 

(c)           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof. The Issuer and each Investor acknowledge
and agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that each
party hereto shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement by any other party hereto and
to enforce specifically the terms and provisions hereof (without the necessity
of showing economic loss and without any bond or other security being required),
this being in addition to any other remedy to which any party may be entitled by
law or equity.

 

(d)           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Delaware. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the State of
Delaware, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(e)           This Agreement, the other Transaction Documents, the schedules and
exhibits attached hereto and thereto and the instruments referenced herein and
therein constitute the entire agreement

 

16

--------------------------------------------------------------------------------


 

among the parties hereto and thereto solely with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, the other Transaction Documents, the schedules and exhibits attached
hereto and thereto and the instruments referenced herein and therein supersede
all prior agreements and understandings among the parties hereto solely with
respect to the subject matter hereof and thereof; provided, however, nothing
contained in this Agreement or any other Transaction Document shall (or shall be
deemed to) (i) have any effect on any agreements any Investor has entered into
with the Issuer or any of its Subsidiaries prior to the date hereof with respect
to any prior investment made by such Investor in the Issuer, (ii) waive, alter,
modify or amend in any respect any obligations of the Issuer or any of its
Subsidiaries or any rights of or benefits to any Investor or any other Person in
any agreement entered into prior to the date hereof between or among the Issuer
and/or any of its Subsidiaries and any Investor and all such agreements shall
continue in full force and effect or (iii) limit any obligations of the Issuer
under any of the other Transaction Documents.

 

(f)            Subject to compliance with Section 9 (if applicable), this
Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of each of the parties hereto. This Agreement is not for
the benefit of, nor may any provision hereof be enforced by, any Person, other
than the parties hereto, their respective permitted successors and assigns and
the Persons referred to in Sections 6 and 7 hereof.

 

(g)           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof. Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.” The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found.

 

(h)           This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.

 

(i)            Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(j)            The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party. Notwithstanding anything
to the contrary set forth in Section 10, terms used in this Agreement but
defined in the other Transaction Documents shall have the meanings ascribed to
such terms on the Closing Date in such other Transaction Documents unless
otherwise consented to in writing by each Investor.

 

(k)           The obligations of each Investor under this Agreement and the
other Transaction Documents are several and not joint with the obligations of
any other Investor, and no Investor shall be responsible in any way for the
performance of the obligations of any other Investor under this Agreement or any
other Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Investor pursuant hereto or thereto, shall
be deemed to constitute the Investors as, and the Issuer acknowledges that the
Investors do not so constitute, a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the Investors
are in any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated

 

17

--------------------------------------------------------------------------------


 

by the Transaction Documents or any matters, and the Issuer acknowledges that
the Investors are not acting in concert or as a group, and the Issuer shall not
assert any such claim, with respect to such obligations or the transactions
contemplated by this Agreement or any of the other the Transaction Documents.
Each Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.
The use of a single agreement with respect to the obligations of the Issuer
contained herein was solely in the control of the Issuer, not the action or
decision of any Investor, and was done solely for the convenience of the Issuer
and not because it was required or requested to do so by any Investor. It is
expressly understood and agreed that each provision contained in this Agreement
and in each other Transaction Document is between the Issuer and an Investor,
solely, and not between the Issuer and the Investors collectively and not
between and among Investors.

 

(l)            Each Investor shall be required, in connection with any
underwritten public offering of capital stock for the account of the Issuer
(other than a registration of securities on Form S-4 or Form S-8), not to effect
any sale, transfer, pledge, hedge or distribution of, or any transfer of an
economic interest in, capital stock of the Issuer if and to the extent requested
by the managing underwriter, for a period beginning on the effective date of the
registration statement or final prospectus relating to such public offering (or
such earlier date as may be required by applicable law) and ending on the day
requested by such managing underwriter without the written consent of such
managing underwriter; provided that such period shall not extend beyond the
180th day after such effective date, and provided further that each director,
officer and 2%-or-greater common stockholder of the Issuer shall have agreed to
the same restriction.

 

[signature pages follow]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Lead Investor and the Issuer have caused their
respective signature page to this Amended and Restated Registration Rights
Agreement to be duly executed as of the date first written above.

 

TECHNISCAN, INC.

 

 

 

 

By:

/s/ David C. Robinson

 

Name:

David C. Robinson

 

Title:

Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

[Investor Signature Page to Amended and Restated Registration Rights Agreement]

 

 

BIOTEX PHARMA INVESTMENTS, LLC:

 

 

 

By:

/s/ Robert Kessler

 

Name:

Robert Kessler

 

Title:

Member

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

 

Attention:

 

Re:          TechniScan, Inc.

 

Ladies and Gentlemen:

 

[We are][I am] counsel to TechniScan, Inc., a Delaware corporation (the
“Issuer”), and have represented the Issuer in connection with that certain
Purchase Agreement (the “Purchase Agreement”) entered into by and among the
Issuer and the buyers named therein (collectively, the “Holders”) pursuant to
which the Issuer issued to the Holders secured convertible notes (the “Notes”)
convertible into the Issuer’s shares of common stock, $0.001 par value per share
(the “Common Stock”), and warrants exercisable for shares of Common Stock (the
“Warrants”). Pursuant to the Purchase Agreement, the Issuer also has entered
into a Registration Rights Agreement with the Holders (the “Registration Rights
Agreement”) pursuant to which the Issuer agreed, among other things, to register
the Registrable Securities (as defined in the Registration Rights Agreement),
including the shares of Common Stock issuable upon conversion of the Notes and
exercise of the Warrants, under the Securities Act of 1933, as amended (the
“Securities Act”). In connection with the Issuer’s obligations under the
Registration Rights Agreement, on                                , 20    , the
Issuer filed a Registration Statement on Form S-3 (File
No. 333-                          ) (the “Registration Statement”) with the
Securities and Exchange Commission (the “Commission”) relating to the
Registrable Securities which names each of the Holders as a selling stockholder
thereunder.

 

In connection with the foregoing, [we][I] advise you that a member of the
Commission’s staff has advised [us][me] by telephone that the Commission has
entered an order declaring the Registration Statement effective under the
Securities Act at [ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS]
and [we][I] have no knowledge, after telephonic inquiry of a member of the
Commission’s staff, that any stop order suspending its effectiveness has been
issued or that any proceedings for that purpose are pending before, or
threatened by, the Commission and the Registrable Securities are available for
resale under the Securities Act pursuant to the Registration Statement.

 

This letter shall serve as our standing opinion to you that the shares of Common
Stock underlying the Notes and Warrants are freely transferable by the Holders
pursuant to the Registration Statement. You need not require further letters
from us to effect any future legend-free issuance or reissuance of such shares
of Common Stock to the Holders as contemplated by the Issuer’s Irrevocable
Transfer Agent Instructions dated                        , 20    .

 

 

Very truly yours,

 

 

 

[ISSUER’S COUNSEL]

 

--------------------------------------------------------------------------------


 

 

By:

 

 

 

 

 

CC:

[LIST NAMES OF HOLDERS]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SELLING STOCKHOLDERS

 

The shares of common stock being offered by the selling stockholders are those
issuable to the selling stockholders upon conversion of the notes and exercise
of the warrants. For additional information regarding the issuance of the notes
and the warrants, see “Private Placement of Notes and Warrants” above. We are
registering the shares of common stock in order to permit the selling
stockholders to offer the shares for resale from time to time. [Except for the
ownership of the notes and the warrants issued pursuant to the Purchase
Agreement, the selling stockholders have not had any material relationship with
us within the past three years.]

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership (as determined under Section 13(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder) of
the shares of common stock held by each of the selling stockholders. The second
column lists the number of shares of common stock beneficially owned by the
selling stockholders, based on their respective ownership of shares of common
stock, notes and warrants, as of                 , 2010, assuming conversion of
the notes and exercise of the warrants held by each such selling stockholder on
that date but taking account of any limitations on conversion and exercise set
forth therein.

 

The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders and does not take in account any
limitations on (i) conversion of the notes set forth therein or (ii) exercise of
the warrants set forth therein.

 

In accordance with the terms of a registration rights agreement with the holders
of the notes and the warrants, this prospectus generally covers the resale of
the sum of (i) the maximum number of shares of common stock issuable upon
conversion of the notes and (ii) the maximum number of shares of common stock
issuable upon exercise of the warrants, in each case, determined as if the
outstanding notes and warrants were converted or exercised (as the case may be)
in full (without regard to any limitations on conversion or exercise contained
therein) as of the trading day immediately preceding the date this registration
statement was initially filed with the Commission. Because the conversion price
of the notes and the exercise price of the warrants may be adjusted, the number
of shares that will actually be issued may be more or less than the number of
shares being offered by this prospectus. The fourth column assumes the sale of
all of the shares offered by the selling stockholders pursuant to this
prospectus.

 

Under the terms of the notes and the warrants, a selling stockholder may not
convert the notes or exercise the warrants to the extent (but only to the
extent) such selling stockholder or any of its affiliates would beneficially own
a number of shares of our common stock which would exceed 4.9% or 9.9% (as
applicable) absent waiver of such restriction upon 61 days’ notice from such
selling stockholder. The number of shares in the second column reflects these
limitations. The selling stockholders may sell all, some or none of their shares
in this offering.  See “Plan of Distribution.”

 

--------------------------------------------------------------------------------


 

Name of Selling Stockholder

 

Number of Shares of
Common Stock
Owned Prior to
Offering

 

Maximum Number of
Shares of Common
Stock to be Sold
Pursuant to this
Prospectus

 

Number of Shares
of Common Stock
of Owned After
Offering

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock issuable upon conversion of the
notes and exercise of the warrants to permit the resale of these shares of
common stock by the holders of the notes and warrants from time to time after
the date of this prospectus. We will not receive any of the proceeds from the
sale by the selling stockholders of the shares of common stock.  We will bear
all fees and expenses incident to our obligation to register the shares of
common stock.

 

The selling stockholders may sell all or a portion of the shares of common stock
held by them and offered hereby from time to time directly or through one or
more underwriters, broker-dealers or agents. If the shares of common stock are
sold through underwriters or broker-dealers, the selling stockholders will be
responsible for underwriting discounts or commissions or agent’s commissions.
The shares of common stock may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale or at negotiated prices. These sales may be
effected in transactions, which may involve crosses or block transactions,
pursuant to one or more of the following methods:

 

·                  on any national securities exchange or quotation service on
which the securities may be listed or quoted at the time of sale;

 

·                  in the over-the-counter market;

 

·                  in transactions otherwise than on these exchanges or systems
or in the over-the-counter market;

 

·                  through the writing or settlement of options, whether such
options are listed on an options exchange or otherwise;

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  short sales made after the date the Registration Statement is
declared effective by the Commission;

 

·                  broker-dealers may agree with the selling securityholders to
sell a specified number of such shares at a stipulated price per share;

 

·                  a combination of any such methods of sale; and

 

·                  any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares of common stock under Rule 144
promulgated

 

--------------------------------------------------------------------------------


 

under the Securities Act of 1933, as amended, if available, rather than under
this prospectus. In addition, the selling stockholders may transfer the shares
of common stock by other means not described in this prospectus. If the selling
stockholders effect such transactions by selling shares of common stock to or
through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

 

The selling stockholders may pledge or grant a security interest in some or all
of the notes, warrants or shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time pursuant
to this prospectus or any amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act amending, if necessary, the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer and donate the shares of common stock in
other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

To the extent required by the Securities Act and the rules and regulations
thereunder, the selling stockholders and any broker-dealer participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of the Securities Act, and any commission paid, or any
discounts or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act. At the time a
particular offering of the shares of common stock is made, a prospectus
supplement, if required, will be distributed, which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
stockholders and any discounts, commissions or concessions allowed or re-allowed
or paid to broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the shares of common stock
by the selling stockholders and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-

 

--------------------------------------------------------------------------------


 

making activities with respect to the shares of common stock. All of the
foregoing may affect the marketability of the shares of common stock and the
ability of any person or entity to engage in market-making activities with
respect to the shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, a selling stockholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling stockholders against
liabilities, including some liabilities under the Securities Act in accordance
with the registration rights agreements or the selling stockholders will be
entitled to contribution. We may be indemnified by the selling stockholders
against civil liabilities, including liabilities under the Securities Act that
may arise from any written information furnished to us by the selling
stockholder specifically for use in this prospectus, in accordance with the
related registration rights agreements or we may be entitled to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 

--------------------------------------------------------------------------------